       Case 6:19-cv-00356-ADA Document 36 Filed 04/08/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

Hammond Development International,   §
Inc.,                                §
                                     §
      Plaintiff,                     §
                                          Civil Action No. 1:20-CV-00342-ADA
                                     §
v.                                   §
                                     §
                                                 Jury Trial Demanded
Amazon.com, Inc.,                    §
Amazon.com LLC,                      §
Amazon.com Services, Inc., and       §
Amazon Web Services, Inc.,           §
                                     §
      Defendants.                    §



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

Hammond Development International,   §
Inc.,                                §
                                     §
      Plaintiff,                     §     Civil Action No. 6:19-CV-00356-ADA
                                     §   (consolidated with 6:19-CV-00355-ADA)
v.                                   §
                                     §
Google LLC,                          §           Jury Trial Demanded
                                     §
      Defendant.                     §
                                     §
                                     §



     PLAINTIFF’S NOTICE REGARDING TRANSFER TO AUSTIN DIVISION
          Case 6:19-cv-00356-ADA Document 36 Filed 04/08/20 Page 2 of 3




       Plaintiff Hammond Development International, Inc. (“HDI” or “Plaintiff”) respectfully

files this Notice Regarding Withdrawal of its Opposition to Defendant Google LLC’s (“Google”)

Alternative Motion to Transfer Venue to the Austin Division of the Western District of Texas. On

October 23, 2019, Google filed an Opposed Motion to Transfer this case from the Western District

of Texas (Waco Division) to the Northern District of California. See Dkt. No. 42. As an alternative

remedy, Google sought transfer to the Austin Division of the Western District of Texas. See id. at

9–10. Google also separately filed a Notice of Consent to transferring its case to the Austin

Division. See Dkt. No. 39. HDI opposed Google’s Motion to Transfer either to the Northern

District of California or to Austin. See Dkt. No. 46.

       On March 30, 2020, this Court granted a separate motion by Defendant Amazon to transfer

its case from Waco to Austin. See Dkt. No. 65. In light of the transfer of the Amazon case to

Austin—and in the interest of judicial economy and conserving resources—HDI hereby provides

notice to the Court that it withdraws its objection to the transfer of the Google case from Waco to

Austin, such that it could remain consolidated with the Amazon case. HDI maintains its objection

to Google’s request to transfer the case to the Northern District of California.


Dated: April 8, 2020                                    Respectfully submitted,




                                                        ___________________________
                                                        ANDREW J. WRIGHT

                                                        ERIC M. ALBRITTON
                                                        STATE BAR NO. 00790215
                                                        BRENT N. BUMGARDNER
                                                        STATE BAR NO. 00795272
                                                        ANDREW J. WRIGHT
          Case 6:19-cv-00356-ADA Document 36 Filed 04/08/20 Page 3 of 3




                                                      STATE BAR NO. 24063927
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      3131 West 7th Street, Suite 300
                                                      Fort Worth, Texas 76107
                                                      817.377.9111 (telephone)
                                                      903.758.7397 (facsimile)
                                                      ema@nbafirm.com
                                                      brent@nbafirm.com
                                                      andrew@nbafirm.com

                                                      JOSEPH P. OLDAKER
                                                      ILLINOIS BAR NO. 6295319
                                                      NELSON BUMGARDNER ALBRITTON PC
                                                      15020 S. Ravinia Avenue, Suite 29
                                                      Orland Park, Illinois 60462
                                                      708.675.1583 (telephone)
                                                      joseph@nbafirm.com

                                                      COUNSEL FOR PLAINTIFF
                                                      HAMMOND DEVELOPMENT
                                                      INTERNATIONAL, INC.



                                 CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5(b)(1), I hereby certify that the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF filing system, which will generate

and send an e-mail notification of said filing to all counsel of record, on this the 8th day of April,

2020.




                                                      ___________________________
                                                      ANDREW J. WRIGHT
